297 F.2d 530
Mary CAMINA and Leo Camina, Plaintiff-Appellants,v.CAROLINA FREIGHT CARRIERS CORP. and George Wilbur Hilton, Defendants-Appellees.
No. 179.
Docket 27213.
United States Court of Appeals Second Circuit.
Argued January 9, 1962.
Decided January 9, 1962.

Bennett E. Aron, New York City (Frank Rosenblum and Harry Zeitlan, New York City, on the brief), for plaintiffs-appellants.
Harold V. McCoy, New York City (Reilly & Reilly, New York City, on the brief), for defendants-appellees.
Before LUMBARD, Chief Judge, and CLARK and FRIENDLY, Circuit Judges.
PER CURIAM.


1
At the close of the argument of this appeal today we announced from the bench our affirmance of the judgment below. Herein we state our reasons. We were asked to set aside this defendants' verdict and judgment in a motor vehicle accident case solely because of the court's refusal to grant a mistrial at the close of defense counsel's summation because of its alleged unfair and inflammatory character. So apparently unexceptional was the remainder of the trial that appellants did not even cause a transcription to be made of the trial minutes, and we have before us only the stenographic reports of the extensive summations by both counsel, together with the judge's charge. In denying the motion for a mistrial the experienced trial judge found the attacks or comments of defense counsel critical, but not beyond fair bounds. In the absence of any showing of the trial background, we do not see anything in the argument made to demonstrate its necessary impropriety; indeed, the highly emotional nature of the plaintiffs' own summation suggests a trial court atmosphere tending to make the critical comments natural. Hence no basis was shown for our interference with the jury's verdict. Accordingly the judgment was affirmed.